COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THOMAS LEONARD,                                §               No. 08-14-00139-CR

                       Appellant,               §                  Appeal from the

                                                §                120th District Court

 THE STATE OF TEXAS                             §             of El Paso County, Texas

                       State.                   §                (TC# 20110D02415)

                                                §

                                            ORDER




       Appellant has filed a second motion to reconsider the denial of his motion to vacate the

trial court’s orders of release and detainer which resulted in his transfer to the Texas Department

of Criminal Justice - Institutional Division. The motion is denied as moot, but Appellant may

raise the issue in the accelerated appeal pertaining to the appeal bond issue (cause number 08-15-

00163-CR).



       IT IS SO ORDERED this 24th day of August, 2015.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.